DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,768,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
an integrated circuit for testing a circuit having the controller is configured to select the loopback path, wherein the first circuit is configured to: receive a first voltage signal, wherein the first voltage signal is either a substantially low logic level signal or a substantially high logic level signal, and generate an oscillating signal from the received first voltage signal, as recited in the independent claim 1;
a test circuit having an interface electrically coupled to the controller and the frequency counter, wherein the interface is configured to receive a counter output signal from the frequency counter; and an output pad electrically coupled to an output terminal 
a circuit having the multiplexer has an output operationally 5Docket No. T5057-1094BPATENT P20140680US02 coupled to the selected loopback path and the data path, and wherein the second voltage signal oscillates between a substantially low logical level and a substantially high logical level at an oscillation frequency; and a counter electrically connecting the selected loopback path of the plurality of loopback paths and receiving the second voltage signal, as recited in the independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

February 12, 2022